Citation Nr: 0841647	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pneumothorax, claimed 
as a chronic bronchial condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel	




INTRODUCTION

The veteran served in the Tennessee Army National Guard 
(TARNG) from February 4, 1961 to June 19, 1963.  He had a 
period of active duty for training (ACDUTRA) from July 8, 
1961 to December 21, 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In an August 2004 statement, the veteran requested that the 
RO reopen his claim for service connection for a bronchial 
condition based on the submission of new and material 
evidence.  In an April 2005 statement, the veteran referenced 
a prior rating decision from 1976, which purportedly denied 
the veteran's claim for a bronchial condition.  
Unfortunately, the veteran's claims file does not currently 
contain any records, medical or otherwise, relating to prior 
VA claims or rating decisions.  Preliminary attempts by the 
RO to locate these documents from the Records Management 
Center (RMC) have been fruitless.  However, the Board notes 
that in cases such as this, VA has a "heightened" duty to 
assist in the development of the claims.  Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005).  As will be 
discussed below, the Board finds that a remand is necessary 
to comply with the VA's duty to assist. 


REMAND

The veteran is claiming service connection for pneumothorax, 
also claimed as a chronic bronchial condition.  His records 
from the TARNG indicate a single period of ACDUTRA from July 
1961 to December 1961.  The medical evidence in the claims 
file indicates that he was treated for multiple spontaneous 
pneumothoraces in 1958 and 1959, prior to his period of 
ACDUTRA.  In August 1961, while on ACDUTRA, the veteran was 
hospitalized for a period of 34 days and treated for a 
recurrent spontaneous pneumothorax.  On August 18, 1961, 
service medical records from the hospitalization show that 
the veteran's lung was 25 percent collapsed; on August 21, 
1961, the lung had collapsed to 30 percent; on August 25, a 
thoractomy was performed and a chest tube was eventually 
inserted.  

The veteran's contentions regarding his lung condition are 
two-fold.  First, he asserts that his lung collapse was 
caused from arduous physical training during his period of 
ACDUTRA.  Second, he asserts that the 7 day delay in 
inserting the chest tube on or about August 25, 1961, caused 
permanent damage to his lungs, thereby aggravating his 
bronchial condition to the point of being physically 
disqualified from the TARNG.  Indeed, service records show 
that he was ultimately separated from service with a finding 
of pneumothorax, existing prior to service.  

Therefore, the question for consideration is whether a pre-
existing bronchial/pulmonary condition was aggravated during 
the period of ACDUTRA.  In this regard, a preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2008).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).

The veteran has not been afforded a VA medical examination 
with respect to this claim; as such, the veteran should be 
scheduled for an examination to determine the current nature 
of his bronchial condition.  Moreover, the record does not 
contain any competent opinion as to whether a preexisting 
bronchial or pulmonary disorder was aggravated by the period 
of ACDUTRA.  A medical opinion is critical to the claim, and 
requires medical judgment; therefore, the Board finds that an 
opinion should be obtained pursuant to the directives 
outlined below.   

As previously noted, at some point prior to the current 
appeal, the veteran's claims file, including his original 
service medical records, service personnel records, early 
rating decision(s), and other medical evidence, was 
misplaced.  Although the claims file currently before the 
Board is classified as "rebuilt", even the most cursory of 
inspections would reveal that the available folder is 
incomplete, as a plethora of critical evidence is missing.

According to VA procedures which govern this situation, 
several specific steps must be taken when a veteran's file 
has been lost.  M21-1MR, Part III, Subpart ii, Chapters 1-8.  
First an exhaustive search of the entire office must be 
accomplished. The file must be added to a master "search 
list."  Next, a request for the missing claims file must be 
made to the Records Management Center, as well as to any 
station(s) where there is reason to believe the file may be 
located.  According to a letter in the file, such a search 
has been undertaken at the RO.  However, it is not possible 
to tell from review of the currently-available file whether 
the file has been added to the master search list, or whether 
a request has been made to the Records Management Center.  
There is no indication that a comprehensive search of other 
locations where the file might be located has been 
undertaken.  If such actions were undertaken in accordance 
with the governing procedures, they were not documented for 
the record. 

In reconstructing lost records, attempts to obtain duplicate 
records which were or should have been in the veteran's 
original claims file should be made.  For example, clues and 
references to additional documentation should be pursued as 
they turn up. For instance, all Statements of the Case and 
Supplemental Statements of the Case contain a section listing 
evidence considered-and should any of these statements of the 
case/supplemental statements of the case have been saved in 
computer files, they may be re-printed and the lists of 
evidence they contain reviewed for available evidence which 
could be obtained to reconstruct the veteran's claims file.  
It is to be expected that other such clues and references 
will be added to the file during the course of reconstructing 
it; and these sources should be pursued to the extent 
possible.

On remand, a search which is consistent with both the letter 
and spirit of the guidelines for locating lost VA files must 
be undertaken and every step and action taken must be 
documented in a manner which is reviewable.  If cryptic 
location codes or action codes are used in this 
documentation, a key or guide to such codes must be attached.  
Such transparency is crucial not only for review by higher 
tribunals, but also so that the veteran will understand that 
the VA is treating his information and appeal with the 
greatest care and respect.  Having apparently misplaced the 
veteran's claims file, it is now incumbent upon the VA as an 
organization to make diligent efforts to locate the veteran's 
missing file folder, and if the folder is not found, then to 
reconstruct the veteran's claims file as completely as 
possible. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall endeavor to conduct a 
search for the veteran's missing claims 
file.  All requests, responses, and 
actions taken to locate the veteran's 
claims file must be fully documented for 
future review.

2.  IF the veteran's claims file is not 
located, the RO/AMC shall proceed to 
reconstruct, to the extent possible, the 
evidence which was in the original claims 
file, and such supporting evidence which 
is available

Those service medical and personnel 
records which can be obtained from the 
National Personnel Records Center, and 
other sources must be obtained.

3.   The RO/AMC shall schedule the veteran 
for a VA examination by an appropriate 
specialist to assess the current nature 
and etiology of any pulmonary/bronchial 
disorder(s) found on examination.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination, and that review 
should be noted in the examination report.  
A complete rationale should be provided 
for all opinions expressed.  The examiner 
should provide the following information:

(a)  Discuss the history, onset, and 
etiology of the veteran's 
pulmonary/bronchial condition, to include 
multiple episodes of spontaneous 
pneumothorax.

(b)  Is it as likely as not (50 percent or 
greater probability) that the 
pulmonary/bronchial condition shown prior 
to service underwent a permanent increase 
in underlying pathology, as opposed to a 
mere temporary increase in symptomatology, 
during or as a result of the veteran's 
service?

(c)  If so, was the permanent increase in 
the underlying pathology due to normal 
progression of the disorder? (Note: 
aggravation connotes a permanent worsening 
above the base level of disability, not 
merely acute and transitory increases in 
symptoms or complaints.)

(d)  Address and discuss the clinical 
records from August and September 1961, 
which document hospitalization at Ireland 
Army Hospital, Fort Knox, Kentucky, for 
treatment of a spontaneous pneumothorax.  

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




